

117 S244 IS: Eric Garner Excessive Force Prevention Act
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 244IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 242 of title 18, United States Code, to include the use of chokeholds and carotid holds as a deprivation of rights and as a punishment, pain, or penalty, and for other purposes.1.Short titleThis Act may be cited as the Eric Garner Excessive Force Prevention Act.2.Chokeholds as civil rights violations(a)AmendmentSection 242 of title 18, United States Code, is amended by adding at the end the following: For the purposes of this section, the application of any pressure to the throat or windpipe, the use of maneuvers that restrict blood or oxygen flow to the brain, or the use of carotid artery restraints which may prevent or hinder breathing or reduce intake of air is a deprivation of a right, privilege, or immunity and is a punishment, pain, or penalty..(b)Rule of constructionNothing in the amendment made by subsection (a) shall be construed to limit or exclude other claimed deprivations of rights, privileges, or immunities or punishments, pains, or penalties under section 242 of title 18, United States Code. 